


110 HR 6682 IH: Alaska Timber Management Areas for

U.S. House of Representatives
2008-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6682
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2008
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To allow the State of Alaska to fulfill a portion of its
		  remaining Statehood land entitlement by selecting certain lands from within the
		  Tongass National Forest and for those lands to be managed and operated by the
		  Department of Natural Resources of the State as State Timber Management Areas
		  and for other purposes under the laws of the State, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Alaska Timber Management Areas for
			 Education Land Selection Act.
		2.FindingsThe Congress finds the following:
			(1)It is in the
			 public interest to allow the State of Alaska to fulfill a portion of its
			 remaining Statehood land entitlement by selecting certain lands from within the
			 Tongass National Forest and for those lands to be managed and operated by the
			 Department of Natural Resources of the State as State Timber Management Areas
			 and for other purposes under the laws of the State.
			(2)The reasons for
			 limiting to 400,000 acres the selection and granting of public lands for
			 community development and recreational purposes from the National Forest System
			 by the State of Alaska under section 6(a) of the Statehood Act of 1958 are no
			 longer applicable, and the need for National Forest System lands in Alaska to
			 remain in Federal ownership to assure satisfaction of Federal contractual
			 obligations is no longer valid.
			(3)The State of Alaska
			 is the level of government that is most sensitive to the ecological and
			 economic needs of the people of southeast Alaska and other Alaskans.
			(4)The State of
			 Alaska is more capable than the Federal Government to commit to policies,
			 related to the State Timber Management Areas under this Act, to engage in
			 informed decisionmaking, prudent management, and multiple, balanced, and
			 sustainable use, with respect to forest resources.
			(5)The State of
			 Alaska is capable of committing to an endowment using all receipts, net of the
			 cost of land management operations, raised through forest management and other
			 land uses to be used specifically for State education in kindergarten through
			 twelfth grade, with distribution of the funds to be based on the Public Law
			 60–136, Twenty-Five Percent Fund Act formula.
			(6)It is necessary to
			 provide a smooth transition between Federal and State ownership and control of
			 lands to be conveyed to Alaska under this Act and to resolve as many issues as
			 possible prior to change of ownership and control.
			(7)It is necessary to
			 create a mechanism by which the State of Alaska can make selections of land
			 under this Act, as far as practicable, consistent with past law and decisions
			 which permit the Federal Government to provide the land entitlement of the
			 State under the Alaska Statehood Act.
			3.Definitions
			(a)In
			 generalIn this Act:
				(1)The term
			 Secretary means the Secretary of the Interior.
				(2)The term
			 State means the State of Alaska.
				(3)The term
			 Commissioner means the Commissioner of the Department of Natural
			 Resources of the State.
				(4)The term
			 Portions of the Tongass National Forest means all right, title,
			 and interest of the United States in and to the surface and subsurface lands
			 and real property (including structures and facilities owned by the United
			 States Forest Service on Federal lands, adjacent tidelands and on submerged
			 lands owned by the State) within the Tongass National Forest, consisting of
			 approximately 1.8 million acres, as described on the map entitled
			 Portions of the Tongass National Forest and dated July 30, 2008.
			 The term does not include Conservation System Units (as that term is defined in
			 the Alaska National Interest Lands Conservation Act) and areas protected by an
			 Act of Congress.
				(5)The term
			 Federal obligation—
					(A)means any
			 obligation or duty of the United States Forest Service arising out of any
			 lease, permit, license, contract, and other legal instruments issued by or with
			 the Forest Service relating to the selected portions of the Tongass National
			 Forest; and
					(B)does not include
			 any obligation with respect to a Federal law, regulation, or policy.
					(6)The term
			 State obligation means any obligation or duty of the State arising
			 out of any lease, permit, license, contract and other legal instruments issued
			 by or with the State relating to the selected lands under this Act.
				(7)The term
			 selection date means the date on which the State elects to acquire
			 lands and notifies the Secretary of such election under section 4(a).
				(8)The term
			 selection-transition period means the period beginning on the
			 selection date and ending no more than one year thereafter, on the patent
			 date.
				(9)The term
			 patent date means the last day of the selection-transition
			 period.
				(10)The term
			 State Timber Management Area means all areas described as such in
			 the map under paragraph (4).
				(11)The term
			 forest operations means the development of forest operating plans
			 for State Timber Management Areas, including the conduct of inventories of
			 timber resources and the engineering of necessary access needed necessary for
			 timber management and related management activities.
				(b)Special
			 ruleThe terms used in section 6(c) shall be accorded the meaning
			 given to such terms in title VIII of the Alaska National Interest Lands
			 Conservation Act.
			4.Selection of
			 Tongass National Forest lands and property by the State of Alaska
			(a)Automatic
			 transfer of landsIn furtherance and confirmation of the
			 entitlement of the State under the Alaska Statehood Act to certain public lands
			 within the National Forest System, if within 10 years after the date of the
			 enactment of this Act the State pursuant to subsection (b) elects to select and
			 acquire portions of the Tongass National Forest under the terms and conditions
			 of this Act, and so notifies the Secretary, then such portions of the Tongass
			 National Forest shall be conveyed, by operation of law, to the State of Alaska
			 in accordance with subsection (c), subject to valid existing rights.
			(b)Form of
			 electionThe election by the State of Alaska to acquire portions
			 of the Tongass National Forest pursuant to subsection (a) shall be in the form
			 of a bill approved by the House and Senate of the Alaska State Legislature and
			 signed by the Governor of the State of Alaska. Such law shall provide
			 that—
				(1)the State of
			 Alaska elects to acquire the Portions of the Tongass National Forest as partial
			 consideration of land selection rights pursuant to section 6(b) of the Alaska
			 Statehood Act of 1958;
				(2)such Portions of
			 the Tongass National Forest lands shall be acquired subject to valid existing
			 rights;
				(3)the procedures
			 specified in this Act and the transition provisions of this Act shall apply to
			 the acquisition;
				(4)the rights and
			 obligations of the United States under the Alaska Native Claims Settlement Act
			 with respect to lands, rights in lands, and use of lands acquired by this Act
			 shall not be infringed by the State of Alaska;
				(5)up to 50 percent
			 of the annual harvest of timber in State Timber Management Areas shall be
			 offered as 10-year contracts and timber sales shall, to the maximum extent
			 practicable, provide sufficient volume to meet the needs of all wood processing
			 operations existing on the Tongass National Forest at the time of passage of
			 this Act, and management shall be performed in compliance with the Alaska State
			 Forest Practices Act;
				(6)all
			 receipts from the State Timber Management Areas acquired by the State under
			 this Act, net of the cost of forest operations, obtained from the sale, lease
			 or disposition of forest resources and any other land management receipts, net
			 of administrative costs, shall be deposited into an account established by the
			 State for kindergarten through twelfth grade education, and the distribution of
			 funds from such account shall be based on the Twenty-Five Percent Fund Act
			 (Public Law 60–136); and
				(7)lands currently
			 open to mineral entry under the General Mining Law (as amended) shall remain
			 open to mineral entry under State law unless subsequently changed by a State
			 mineral closing order.
				(c)ProcedureBeginning
			 on the selection date, the Secretary shall prepare patents conveying Portions
			 of the Tongass National Forest selected by the State and shall convey such
			 patents to the State on the patent date. The duty of the Secretary to prepare
			 and convey such patents under this Act shall be purely ministerial and
			 conveyance of the patent on the patent date shall not be withheld or
			 conditioned by any other provision of law except as provided herein. The United
			 States Supreme Court shall have exclusive jurisdiction to issue such writs and
			 compel such actions as may be necessary to accomplish the conveyance made under
			 this Act.
			(d)Other
			 propertyBeginning on the selection date, in addition to other
			 conveyances made under this Act, the Secretary shall convey the right and title
			 to and interest of the United States in all other types of property (including
			 real and personal property) used for purposes of operating, administering, and
			 managing the acquired portions of the Tongass National Forest. Such property
			 shall be transferred on the patent date and include only that property which is
			 owned by the United States and used by the United States Forest Service
			 primarily on the Portions of the Tongass National Forest selected by the
			 State.
			(e)Other
			 usesBeginning on the selection date and concurrent with the
			 selection and conveyance of the Federal lands and property under this Act, the
			 Secretary shall transfer all existing special use permits on the Portions of
			 the Tongass National Forest to the State.
			5.Transition
			 provisions during the exchange-transition period
			(a)Existing
			 obligations of the united statesThe United States shall remain
			 obligated for all Federal obligations incurred prior to the patent date.
			(b)EmployeesDuring
			 the selection-transition period, to the extent practicable, the State of Alaska
			 shall interview each person employed by the United States Forest Service on the
			 date of the enactment of this Act whose employment is made redundant by this
			 Act for purposes of reemployment by the State of Alaska in a comparable job
			 within the new State administrative system for the new State Timber Management
			 Areas. Employees who do not secure employment with the State shall have the
			 option of placement in an equivalent position available within the Federal
			 government.
			(c)Management
			 pending conveyanceDuring the selection-transition period and
			 until the patent date, except as provided otherwise under this Act, Portions of
			 the Tongass National Forest not yet patented to the State under this Act shall
			 be administered and managed under applicable Federal law and the Tongass Land
			 Management Plan.
			(d)Treatment of
			 certain receiptsReceipts from all rentals or sales occurring on
			 the Portions of the Tongass National Forest selected by the State during the
			 selection-transition period shall be kept in escrow and transferred to the
			 State on the patent date to be used for kindergarten through twelfth grade
			 educational purposes, with distribution of the funds to be based on the
			 Twenty-Five Percent Fund Act formula (Public Law 60–136).
			6.Transition
			 provisions outside the transition period
			(a)Management of
			 selected landsBeginning on the patent date, the portions of the
			 Tongass National Forest conveyed to the State under this Act shall be
			 administered and managed primarily for timber production as State Timber
			 Management Areas under applicable State of Alaska law, except as otherwise
			 provided in this Act for the period provided by this Act.
			(b)FundingFor
			 a period of five years following the patent date, the Secretary shall make
			 available to the State the average annual planning, operation and maintenance
			 funds allocated for management of the Portions of the Tongass National Forest
			 selected by the State during the five-year period prior to the selection date.
			 The amount shall be calculated as the total budget of the Tongass National
			 Forest, excluding funds for management of Conservation System Units and
			 legislated LUD II areas (as those terms are used in the Tongass Land Management
			 Plan), divided by the total acres of the Tongass National Forest, excluding
			 Conservation System Units and legislated LUD II areas prior to the selection,
			 multiplied by the total acres selected by the State.
			(c)Land
			 designationsLand use designations in effect on the selected
			 Tongass National Forest lands on the date of the enactment of this Act under
			 the Tongass Land Management Plan shall continue in effect until the patent
			 date.
			(d)Subsistence use
			 after the selection dateThe Secretary of the Interior shall
			 retain continuing authority to manage subsistence uses of fish and wildlife on
			 lands conveyed under this Act until the patent date.
			(e)Access(1)The Secretary, in
			 accordance with the Tongass Forest Transportation Plan and the Transportation
			 Plan of the State, shall provide access in the form of easements across uplands
			 owned by the United States to and from areas of the new State Timber Management
			 Areas and other Portions of the Tongass National Forest selected by the State.
			 The duty of the Secretary to deliver patents for such easements shall be purely
			 ministerial and shall not be withheld or conditioned by any other provision of
			 law. The Secretary shall enter into agreements with the Commissioner for the
			 purpose of sharing the costs of common use roads.
				(2)Following the patent date, the State
			 shall issue easements to the United States for reasonable access across the
			 portions of the Tongass National Forest in accordance with the Tongass Forest
			 Transportation Plan and the Transportation Plan of the State.
				(f)Mining
			 claims(1)Federal mining claims
			 located pursuant to the General Mining Law of 1872 (30 U.S.C. 22 and following)
			 on the portions of the Tongass National Forest before the selection date shall
			 remain subject to the laws, rules, regulations, and policies of the United
			 States, but such laws, rules, regulations, and policies shall be administered
			 by the State of Alaska. The right and ability of a claimholder to patent such a
			 mining claim and enjoy reasonable access to the claim shall not be infringed.
			 An application to patent a Federal mining claim located on the portions of the
			 Tongass National Forest may be made by the claimholder with the State of Alaska
			 and shall constitute an election by the claim holder to be subject to Federal
			 mining claim patent procedures administered by the State of Alaska.
				(2)During the selection-transition
			 period the Federal Government shall escrow all fees and revenues, if any, due
			 on Federal mining claims on portions of the Tongass National Forest and on the
			 patent date transfer those receipts to the State of Alaska on the patent date
			 to the State to be used for kindergarten through twelfth grade educational
			 purposes.
				(3)Any mining claims filed on portions
			 of the Tongass National Forest after the selection date shall be subject only
			 to the laws of the State of Alaska.
				(g)Timber
			 exportsThe State shall prohibit by law the export of unprocessed
			 saw, utility, and pulp logs originating from lands patented to the State under
			 this Act except for minor species and products that may be permitted for export
			 by the State to promote manufacture of new wood products.
			(h)Other
			 receiptsBeginning with the fiscal year of the State of Alaska
			 after the patent date, escrowed fees and fees from all existing and future
			 issued special use permits and all other land management receipts on portions
			 of the Tongass National Forest, net of reasonable cost of administration, shall
			 be transferred the account established by the State for kindergarten through
			 twelfth grade education purposes, with distribution to be based on the
			 Twenty-Five Percent Fund Act (Public Law 60–136).
			(i)Existing
			 obligations after patent dateOn the patent date, the State shall
			 assume all Federal obligations and duties and receive all rights of the United
			 States Forest Service, except that the State shall assume no obligation for any
			 claim for damages or specific performance relating to a contract or permit, if
			 such claim arose before the patent date, unless the State receives the benefit
			 from such an obligation.
			7.Miscellaneous
			 duties of the parties and other provisions relating to the transfer
			(a)Map and legal
			 descriptionThe Map referred to in section 3(a)(4) and the maps
			 and legal descriptions prepared of the Portions of the Tongass National Forest
			 selected by the State under this Act shall be on file and available for public
			 inspection in the Office of the Secretary in Washington, DC, the Office of the
			 Commissioner in Juneau, Alaska, and readily accessible in one additional
			 location in the State.
			(b)Hazardous
			 materialsAs promptly as practicable after the enactment of this
			 Act, the Secretary shall make available to the State for review and inspection,
			 all pertinent records relating to hazardous materials, if any, on lands to be
			 selected under this Act. The responsibility for costs of remedial action
			 related to such materials shall be borne by those entities responsible under
			 existing law. If no party responsible for the hazardous materials can be
			 determined, remediation responsibility and all costs shall remain with the
			 Secretary and remediation as agreed to by the Commissioner shall be initiated
			 as soon as practical after the patent date.
			(c)Judicial
			 reviewSelection of land pursuant to this Act shall not be
			 subject to judicial review in any court of the United States, except—
				(1)to the extent a
			 right of judicial review is conferred specifically by the United States
			 Constitution;
				(2)otherwise
			 conferred by this Act; or
				(3)when sought by the
			 State on matters pertaining to rights conferred by this Act.
				(d)RulemakingNo
			 formal rules under section 553 of title 5, United States Code, are required to
			 implement this Act.
			(e)SurveyThe
			 patent for and use of the lands conveyed to the State pursuant to this Act
			 shall not be subject to completion of a field survey and may be issued based on
			 a protraction survey. However, the Secretary shall complete a field survey
			 following patent.
			(f)RepealWith
			 respect to the lands selected by the State under this Act, sections 503, 508,
			 703, 704, 705 and 706 of the Alaska National Lands Interest Conservation Act
			 shall not apply effective on the patent date and title III of the Tongass
			 Timber Reform Act shall not apply effective on the selection date.
			(g)EncumbrancesFor
			 purposes of an orderly transfer of the Tongass National Forest lands to State
			 ownership and transition to State management, the Secretary shall provide a
			 list of encumbrances and uses of record and otherwise known on the selected
			 portions of the Tongass National Forest to the Commissioner during the
			 selection-transition period. The lands selected under this Act shall be subject
			 to all existing encumbrances.
			
